Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered January 30, 2012, which, insofar as appealed from as limited by the briefs, granted plaintiffs cross motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
In this action for personal injuries, plaintiff established her entitlement to judgment as a matter of law on the issue of liability. She testified, without contradiction, that while crossing the street in the crosswalk, with the light in her favor and after looking for oncoming traffic, defendant’s truck struck her while *600making a left turn. Defendant failed to raise an issue of fact as to plaintiffs comparative negligence. Concur — Friedman, J.E, Moskowitz, DeGrasse, Richter and Gische, JJ.